Citation Nr: 0943297	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a reduction in the rating for the Veteran's 
bilateral hearing loss from 30 to 10 percent, effective 
November 22, 2006, was proper.

2.  Entitlement to an initial disability rating greater than 
30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from July 1948 to 
June 1970.  The Veteran's awards and decorations include the 
Combat Infantryman Badge (CIB), among others.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and June 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Cleveland, Ohio, and Montgomery, Alabama.  
Ultimate jurisdiction of his claims resides with the RO in 
Montgomery, Alabama.

In a recent October 2009 statement, the Veteran requested 
compensation for chronic obstructive pulmonary disease (COPD) 
as the result of herbicide (Agent Orange) exposure during 
service.  There is no indication that the RO has ever 
adjudicated that claim.  Therefore, this matter is referred 
to the RO for the appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The 30 percent rating for bilateral hearing loss was in 
effect from March 1, 2004 to November 22, 2006, for a period 
of less than five years.  

2.  The Veteran was not sent a rating decision proposing the 
reduction of his disability evaluation for bilateral hearing 
loss prior to the June 2007 final action.  He also was not 
given 60 days to present additional evidence to show that 
compensation levels should have continued at 30 percent for 
his service-connected bilateral hearing loss.

3.  With regard to the severity of his service-connected 
PTSD, the evidence shows the Veteran has resulting 
occupational and social impairment with reduced reliability 
and productivity, but not deficiencies in most areas.

4.  Based on the findings in the present decision, the 
Veteran has the following service-connected disabilities:  
PTSD, rated as 50 percent disabling; bilateral hearing loss, 
rated as 30 percent disabling, a low back disorder, rated as 
20 percent disabling; tinnitus, rated as 10 percent 
disabling; seborrheic keratosis; rated as 10 percent 
disabling; and skin cancer residual scars on the ears, rated 
as 0 percent disabling.  The combined service-connected 
disability rating is 80 percent (under the combined ratings 
table).  

5.  The Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected 
bilateral hearing loss  from 30 percent to 10 percent 
disabling, effective November 22, 2006, was not in accordance 
with law, the criteria for restoration of the 30 percent 
rating are met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(c) (2009).

2.  The criteria are met for a higher initial disability 
rating of 50 percent, but no greater, for PTSD.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2009).   

3.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 
4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the TDIU issue, review of the claims folder reveals 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  However, if any defect in VCAA 
notice or assistance is found, such defect is not prejudicial 
to the Veteran, given the completely favorable disposition of 
the appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

As to the reduction issue, although proper procedural 
notification was not followed under 38 C.F.R. § 3.105(e), his 
30 percent rating is being fully restored, such that this 
error is inconsequential and, therefore, at most harmless 
error.  See 38 C.F.R. § 20.1102.

As to the higher initial rating for PTSD issue, review of the 
claims folder reveals compliance with the VCAA.  The duty to 
notify was accomplished by way of VCAA letters from the RO to 
the Veteran dated in March 2007 and July 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate 
both his original service connection and subsequent higher 
initial rating for PTSD issues; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March 2007 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the July 2008 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher initial rating for his 
PTSD.  In any event, the Federal Circuit recently vacated the 
Veterans Court's previous decision in Vasquez-Flores 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  

In any event, since the Veteran's higher initial rating for 
PTSD issue stems from an initial rating assignment, the Court 
has held that "once a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Any additional VCAA notice provided would be superfluous.  
Therefore, additional section 5103(a) notice, as well the 
additional notice requirements for increased rating claims 
described in Vasquez-Flores, supra, would simply not be 
required here.   

In short, the Veteran clearly has received all required 
notice for his PTSD issue, such that there is no error in the 
content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Veteran might argue that the VA did not provide the 
Veteran with all VCAA notice prior to the June 2007 adverse 
determination on appeal.  But in Pelegrini II, the Court also 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Id.  
Rather, VA need only ensure the Veteran receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of 
his claims.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured any timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the June 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, any timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As 
such, once again, the Board concludes prejudicial error in 
the timing or content of VCAA notice has not been 
demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), relevant VA treatment 
records, and a recent VA examination to determine the 
severity of the Veteran's PTSD.  The Veteran has submitted 
personal statements and duplicate VA treatment records, as 
well as argument from his representative.  The Veteran has 
not identified or authorized the release of any additional 
private medical records relevant to PTSD.  There is no 
indication that any additional evidence remains outstanding.  
The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Rating Reduction

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a 
Veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations. Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

It is essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.   38 C.F.R. § 4.1.  If an 
examination report does not contain sufficient detail, or the 
diagnosis is not supported by the findings on the examination 
report, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  When any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. § 
4.13.  Finally, it must be considered that the basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Procedurally, where a reduction in an evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  In 
addition, the RO must notify the Veteran that he has 60 days 
to present additional evidence showing that compensation 
should be continued at the present level.  The Veteran is 
also to be informed that he may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If no additional 
evidence is received within the 60 day period and no hearing 
is requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran expires.  38 C.F.R. § 3.105(e).

As to the propriety of the reduction, for reductions in 
rating to be properly accomplished, specific requirements 
must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  The requirements for 
reduction of ratings in effect for five years or more are set 
forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
generally prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 
(1995).  

However, as in the present case, when a disability has not 
become stable and is likely to improve, and the disability 
rating has only continued at the same level for less than 
five years, a single reexamination disclosing improvement in 
that disability will warrant a reduction in its rating.  38 
C.F.R. § 3.344(c).  The duration of the rating is measured 
from the effective date of the rating to the effective date 
of the reduction.  Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  

The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993).  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
reduction case the erroneous reduction must be vacated and 
the prior rating restored.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  In fact, the Court has consistently 
held that when VA reduces a Veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio and will be set aside.  Greyzck v. West, 12 
Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

The Board is required to establish, by a preponderance of the 
evidence, that a rating reduction on appeal is warranted.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).     

Analysis - Reduction

In a July 2004 rating decision, the RO originally awarded the 
Veteran a 30 percent rating for bilateral hearing loss under 
Diagnostic Code 6100, effective March 1, 2004.  

However, in a June 2007 rating decision, the RO reduced this 
rating from 30 to 10 percent, effective November 22, 2006.  
This reduction was based on the findings of  a November 22, 
2006 VA audiology examiner.  

So prior to the reduction, the 30 percent rating was in 
effect from March 1, 2004 to November 22, 2006, for a period 
of approximately two and 1/2 years.  Therefore, with regard to 
this particular reduction, 38 C.F.R. § 3.344(c) is 
applicable, since the 30 percent evaluation was in effect for 
less than five years.  It follows that the greater 
protections afforded to the Veteran under provisions of 38 
C.F.R. § 3.344 (a) and (b) are inapplicable since the rating 
was not in effect for five years or more.  

The initial question here with regard to the propriety of the 
reduction is whether the RO complied with the procedural 
requirements of 38 C.F.R. § 3.105(e).  In this regard, in the 
June 2007 rating decision, the RO indicated that the 
procedural requirements of 38 C.F.R. § 105(e) were not 
applicable here, since the reduction did not reduce the total 
amount of compensation payable when considering all the 
Veteran's service-connected disabilities under 38 C.F.R. § 
4.25 (combined ratings table).  In this regard, in the 
precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the 
General Counsel for VA held that the provisions of 38 C.F.R. 
§ 3.105(e) do not apply where there is no reduction in the 
amount of compensation payable.  It reasoned that this 
regulation is only applicable where there is both a reduction 
in evaluation and a reduction or discontinuance of 
compensation payable.  Therefore, where the evaluation of a 
specific disability is reduced but the amount of compensation 
is not reduced because of a simultaneous increase in the 
evaluation of one or more other disabilities, § 3.105(e) is 
not applicable.  See also Stelzel v. Mansfield, 508 F.3d 
1345, 1349 (Fed. Cir. 2007) (holding that VA was not 
obligated to provide a Veteran with sixty days notice before 
making a disability ratings decision effective if the 
decision did not reduce the overall compensation paid to the 
Veteran).

However, in the present case, the provisions of 38 C.F.R. § 
3.105(e) do in fact apply to the reduction.  As the result of 
the reduction in monetary benefits effective from November 
22, 2006 (December 1, 2006 payment-wise), the total amount of 
compensation payable was reduced from $1,193 to $984 (see 
RO's July 2007 notice letter).  This is reflected by the fact 
that when the reduction became effective on November 22, 
2006, the Veteran's combined evaluation for his service-
connected disabilities was reduced from 70 to 60 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Even though 
the RO had awarded service connection for PTSD at 30 percent 
in the same March 2007 rating decision that reduced the 
Veteran bilateral hearing loss from 30 to 10 percent, the 
effective date assigned for the additional 30 percent award 
for PTSD was August 14, 2006, several months prior to the 
effective date of the reduction, November 22, 2006.  As such, 
the increase by way of the award of PTSD was not a 
simultaneous increase with the reduction.  The Veteran was 
already at a combined 70 percent rating due to the increase 
several months prior to the reduction.  After the reduction 
itself he was at 60 percent.  It follows that the RO was 
incorrect in its assertion that the total amount of 
compensation remained unchanged after the reduction.  
Therefore, the procedural requirements of 38 C.F.R. 
§ 3.105(e) are still applicable in the present case, as the 
reduction in the evaluation for the Veteran's bilateral 
hearing loss also reduced the total compensation payable to 
him.  

Even though 38 C.F.R. §3.105(e) should have been considered, 
a review of the claims folder reveals that the Veteran was 
not sent a rating decision proposing the reduction prior to 
the June 2007 final action, setting forth all materials facts 
and reasons, in accordance with 38 C.F.R. § 3.105(e).  In 
essence, he was not provided any due process for the rating 
reduction.  He was not given 60 days to present additional 
evidence to show that compensation levels should have 
continued at 30 percent for his bilateral hearing loss.  

The Board emphasizes that failure to consider and apply the 
procedural provisions of 38 C.F.R. § 3.105(e), as is the case 
here, renders a rating decision void ab initio.  Such an 
omission is error and not in accordance with the law.  
Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; 
Kitchens, 7 Vet. App. at 324.  Given the outcome warranted in 
view of this procedural defect, the Board need not address in 
a detailed fashion, from an evidentiary standpoint, the 
actual merits of the reduction under 38 C.F.R. § 3.344(c) and 
further case law.  In any event, it is notable that the 
Veteran has asserted that the findings of the November 2006 
VA audiology examination that precipitated the reduction in 
the first place are not an accurate reflection of his hearing 
loss disability.  See June 2008 VA Form 9; October 2009 
personal statement.  The Board is inclined to agree with this 
assessment.  In fact, the average puretone threshold and 
speech discrimination percentage scores at a subsequent 
private audiology examination conducted in August 2008 
clearly reveals that a rating of at least 30 percent for the 
Veteran's bilateral hearing loss is warranted.  See 
Diagnostic Code 6100, 38 C.F.R. § 4.85, Tables VI and VII 
(2009).  This brings into question whether the earlier 
November 2006 VA audiology examination, especially the speech 
discrimination scores, were an accurate reflection of an 
actual change in the disability.  

Accordingly, the 30 percent rating assigned for bilateral 
hearing loss under Diagnostic Code 6100 must be restored, 
effective November 22, 2006.    

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Governing Laws and Regulations for Psychiatric Disorders

In the June 2007 rating decision on appeal, the RO granted 
service connection for PTSD.  The RO assigned a 30 percent 
disability rating, effective from August 14, 2006 - the date 
his original service connection claim was received, under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran seeks 
a higher initial rating.    

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (August 14, 2006) until the present.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his disability has been more severe 
than at others.  Id.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130 (2009).  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Under the current regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2009).   

Under the current regulations, a higher 50 percent rating 
under the general rating formula for mental disorders is 
appropriate when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Under the current regulations, an even higher 70 percent 
rating is in order when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  
For instance, a score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 46-47.  A higher 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Analysis - Higher Rating for PTSD

The evidence of record is consistent with a higher 50 percent 
rating for PTSD.  38 C.F.R. § 4.7.  Most significantly, the 
April 2007 VA psychiatric examiner noted "moderate" 
impairments in areas of social and interpersonal functioning.  
The Veteran also credibly related to the examiner 
difficulties with PTSD affecting his job before he retired in 
1983.  VA treatment records and examinations from 2005 to 
2008 documented symptoms including nightmares, insomnia, 
irritability, paranoia at times, social isolation, avoidance 
of crowds, anxiety and nervousness, depressed mood, nervous 
speech, several instances of suicidal ideation, and 
difficulty remembering the names of close friends and 
grandchildren.  The May 2008 VA psychologist letter noted 
symptoms of panic attacks and occasional hallucinations.  
Some of these symptoms are indicative of a rating beyond 30 
percent.  Notably, the May 2008 VA psychologist assessed that 
"[b]ecause of his stoic nature, it has been easy to 
underestimate the severity of his symptoms."  He also stated 
there was "some expected worsening of symptoms."  In 
summary, these symptoms provide a basis for assigning a 
higher 50 percent initial rating for PTSD, even though 
several of the criteria for this higher rating are not shown.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide mere guidance as to the severity of symptoms 
contemplated for each rating; they are not all-encompassing 
or an exhaustive list).

In addition, GAF scores noted throughout the appeal were 50, 
55, 57, 58, 59, indicative of both moderate and at times 
serious impairment, and clearly indicative of a higher rating 
beyond 30 percent.  See VA PTSD group therapy records dated 
from 2005 to 2008; VA psychologist letter dated May 2008.  
Although the VA physicians' use of the GAF term is not 
altogether dispositive of the rating that should be assigned, 
and does not always correlate with the rating criteria, it is 
nonetheless probative evidence to assist in making this 
important determination.  38 C.F.R. §§ 4.2, 4.6.  The Board 
acknowledges that the April 2007 VA psychiatric examiner 
noted a GAF score of 60-62, but overall this one score is not 
reflective of the overall disability picture, which points to 
a higher 50 percent rating.  38 C.F.R. § 4.7.  

However, the evidence of record does not warrant an even 
higher 70 percent rating.  Id.  In this regard, VA 
examinations and VA treatment records are not indicative of 
occupational and social impairment with deficiencies in most 
areas due to his PTSD, required for a higher 70 percent 
rating.  38 C.F.R. § 4.130.  He has been in a happy and 
supportive marriage with his wife for nearly 50 years, with 
two children.  VA treatment records and examiners have noted 
that the Veteran was alert, oriented, neat, well-groomed, 
well-developed, with normal thought processes, normal 
cognitive functions, no history of violence, adequate insight 
and judgment, and adequate affect.  Although the Veteran 
states he retired due to his PTSD, this is not entirely 
clear.  VA medical evidence suggests that his service-
connected bilateral hearing loss has a prominent role in his 
current inability to secure gainful employment.  Further, the 
evidence of record demonstrated no obsessional rituals which 
interfere with routine activities; no speech intermittently 
illogical, obscure, or irrelevant; no near-continuous panic 
(panic attacks only mentioned once); no impaired impulse 
control (concentration, judgment, and insight were generally 
adequate, although Veteran reported bouts of irritability); 
no spatial disorientation (Veteran was oriented to person, 
place, and situation); no neglect of personal appearance and 
hygiene (no hygiene problems were recorded); and only some 
difficulty in establishing and maintaining effective 
relationships (the Veteran avoids crowds but has a very close 
relationship with his wife and family).   

Accordingly, the Board finds that the evidence supports an 
initial disability rating of 50 percent, but no higher, for 
the Veteran's PTSD.  38 C.F.R. § 4.3.  

Fenderson Consideration

The 50 percent rating for his PTSD the Board has assigned 
should be effective throughout the entire appeal period from 
August 14, 2006.  Since the effective date of his award, his 
disability has never been more severe than contemplated by 
its 50 percent rating, so the Board cannot "stage" 
his rating.  Fenderson, 12 Vet. App. at 126.     


Extra-Schedular Consideration

Per the discussion below, since the criteria for a TDIU are 
met, the issue of an extra-schedular rating is essentially 
moot.  38 C.F.R. § 3.321(b)(1).  

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected bilateral 
hearing loss, PTSD, low back, and skin cancer residuals.  He 
states that his service-connected low back makes it 
difficulty for him to sit, stand, or lift on a continual 
basis.  He adds that his service-connected bilateral hearing 
loss impacts his ability to understand and communicate with 
others.  He also relates that his service-connected PTSD has 
prevented him from securing substantially gainful employment 
since his retirement from a deputy sheriff position in 1983, 
the last time he had full-time work.  He asserts his PTSD 
made him irritable and withdrawn.  See February 2006 and May 
2006 VA Forms 21-8940 (Applications for Increased 
Compensation Based on Unemployability); November 2006 VA 
general medical examination; April 2007 VA psychiatric 
examination.  The Veteran completed two years of college.  He 
is currently 78 years of age.  

In this case, the Board has granted a higher rating for PTSD 
to 50 percent.  The Board has restored his bilateral hearing 
loss rating to 30 percent.  Based on these findings, the 
Veteran has the following service-connected disabilities:  
PTSD, rated as 50 percent disabling; bilateral hearing loss, 
rated as 30 percent disabling, a low back disorder, rated as 
20 percent disabling; tinnitus, rated as 10 percent 
disabling; seborrheic keratosis; rated as 10 percent 
disabling; and skin cancer residual scars on the ears, rated 
as 0 percent disabling.  The combined service-connected 
disability rating is 80 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, the percentage criteria 
for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

As to the evidence against the award of a TDIU, the November 
2006 VA general medical examiner opined that the Veteran's 
current low back and neck problems do not significantly 
impair his activities of daily living or "ability to perform 
sedentary employment activities."  However, the probative 
value of this examination is limited due to the VA examiner's 
failure to adequately address the impact of the Veteran's 
service-connected bilateral hearing loss or PTSD on his 
employability.  In addition, since the examiner was only a 
physician's assistant, his ability to make such an important 
assessment is debatable.  Moreover, a March 2007 VA 
audiological pathology expert noted that the Veteran's 
hearing aids would allow him to function quite well in a 
"quiet situation" at work, providing additional evidence 
against a TDIU rating.  Overall, in summary, there is at 
least some probative evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, the 
March 2007 VA audiological pathology expert also supplied 
evidence raising serious doubts as to the Veteran's ability 
to secure employment because of his bilateral hearing loss.  
Specifically, she opined that the Veteran's hearing loss 
causes "confusion" on his part, affecting his ability to 
stay employed.  Furthermore, the Veteran's credible lay 
assertions and his severe 30 percent rating for hearing loss 
attest to the significance this disorder has on his ability 
to comprehend and communicate, especially in an employment 
setting where performance is paramount.  His statements 
regarding the physical and mental impact of his service-
connected low back and PTSD disorders also provide evidence 
in support of a TDIU.  The Board finds this evidence is 
entitled to significant probative value in support of a TDIU 
award, and outweighs the negative evidence of record.  In 
short, there is clear, credible, and probative medical and 
lay evidence in support of a TDIU in the present case.  

The Board realizes the significance of the Veteran's current 
advancing age (78).  He has stated on several occasions that 
he "retired" from his deputy sheriff position in 1983.  VA 
treatment records also document treatment for a variety of 
significant nonservice-connected disorders as well.  However, 
once again, his advancing age and nonservice-connected 
disorders cannot be considered for purposes of TDIU.  
38 C.F.R. § 4.19.  Although there is some evidence suggesting 
the Veteran originally retired due to his advancing age, 
voluntary retirement does not necessarily show employability 
and should not be used as the only evidence of employability.  
Careful consideration has been given here to distinguishing a 
worsened disability that would now cause unemployability from 
prior unemployment simply due to retirement.  Here, the 
available evidence has been evaluated as demonstrating that, 
regardless of the Veteran's earlier retirement, he would 
currently not be able to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, especially his hearing loss and PTSD.  
38 C.F.R. § 4.16(a).  In sum, the evidence of record clearly 
shows the Veteran's service-connected disabilities, when 
considered alone, prevent him from securing employment.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Accordingly, the Board concludes this evidence 
supports a finding of TDIU.  38 C.F.R. § 4.3.  Therefore, the 
appeal is granted.


ORDER

As the reduction in the rating from 30 to 10 percent for the 
Veteran's bilateral hearing loss was not proper, restoration 
of the 30 percent rating is granted, effective November 22, 
2006.  

An initial 50 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


